Exhibit (13(c)) AMENDMENT TO FEE WAIVER AGREEMENT EULAV Asset Management (the “Adviser”) and EULAV Securities LLC (the “Distributor”) each agree to amend the Fee Waiver Agreement, dated June21,2012, with respect to Value Line Core Bond Fund (formerly, Value Line Aggressive Income Trust, and referred to herein as the “Fund”), effective February 1, 2013, to extend and clarify the fee waiver with respect to the Fund as follows. The Agreement is hereby amended solely with respect to the Fund by replacing the first paragraph with the following: Value Line Core Bond Fund:The Adviser waives a portion of the advisory fee in an amount equal to that necessary to reduce the advisory fee rate payable by the Fund to an annual rate of 40basis pointsof the Fund’s average daily net assets.The Distributor waives .05%of the Rule12b-1 fee payable by the Fund.The Adviser and the Distributor respectively agree that such waivers can only be terminated before June30,2014 with the consent of the Board of Trustees of the Fund. Dated this 13thday of December,2012 On behalf of the Distributor and the Adviser, /s/ Mitchell E. Appel Mitchell E. Appel, President EULAV Asset Management EULAV Securities LLC Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
